Citation Nr: 1504349	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the right knee due to limitation of flexion.

2.  Entitlement to an initial compensable rating for service-connected DJD of the right knee due to limitation of extension from March 8, 2014.

3.  Entitlement to an initial higher rating for service-connected DJD of the right knee on an extraschedular basis.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), Milwaukee, Wisconsin.  

In February 2014 and May 2014, the Board remanded the case for further development. 

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU and an initial higher rating for DJD of the right knee on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the appeal period, right knee degenerative joint disease has been manifested by pain to, at most, limitation of flexion to 90 degrees, limitation of extension to 5 degrees (from March 8, 2014) with no evidence of instability, recurrent subluxation, or residual signs or symptoms due to meniscectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for service-connected connected DJD of the right knee due to limitation of flexion have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2014).

2.  The criteria for a noncompensable rating for service-connected connected DJD of the right knee due to limitation of extension have not been met prior to March 8, 2014; from March 8, 2014, the criteria for a compensable rating have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were not obtained as a letter dated December 2012 from the Social Security Administration stated that the Veteran's records were destroyed.  VA examinations were conducted  in June 2010, July 2011 and March 2014 (with an August 2014 addendum); the Veteran has not argued, and the record does not reflect, that these examinations, in the aggregate, were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

Rating a Knee Disability

The right knee disability is currently rated 10 percent for degenerative joint disease and limitation of flexion for the entire appeal period under Diagnostic Codes 5003-5260.  The right knee disability is assigned a separate noncompensable rating for limitation of extension from March 8, 2014 under Diagnostic Code 5261.  

Under Diagnostic Code 5003, degenerative changes established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5258 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  20 percent is the maximum schedular rating available under Diagnostic Code 5258.  

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.  

A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Facts and Analysis

The findings for flexion of the right knee have been 120 degrees (VA examination in June 2010), 110 degrees (VA examination in July 2011), full range of motion (VA treatment in May 2013) and 90 degrees (VA examination in March 2014).  Although the Veteran did have flare-ups and functional loss and impairment caused by pain on motion, weakness and fatigability, the evidence does not show that the Veteran had additional limitation of motion on repetition that would more nearly approximate limitation of flexion to 30 degrees.  The March 2014 VA examiner stated that additional loss of motion due to pain on use or during flare-ups was only 10 degrees of flexion, which would equal limitation to approximately 80 degrees at worst.  In the absence of evidence of limitation of flexion to 30 degrees, even considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a disability rating higher than 10 percent under Diagnostic Code 5260 has not been met.

The findings for extension of the right knee have been negative 3 degrees and negative 6 degrees upon repeat motion testing (VA examination in June 2010), 0 degrees or normal (VA examination in July 2011), and 5 degrees (VA examination in March 2014).  Prior to March 8, 2014, the evidence shows that the Veteran either had full range of extension or better.  As there is no indication of any limitation to extension prior to March 8, 2014, a separate disability rating for limitation of extension is not warranted for this time period.  During the July 2011 examination, pain on repetitive use was noted, but there was no indication that additional limitation of extension was noted.  

Although the Veteran did have flare-ups and functional loss and impairment caused by pain on motion, weakness and fatigability, the evidence does not show that the Veteran had additional limitation of motion on repetition that would equate limitation of extension to 10 degrees during the entire appellate period.  Additional limitation of motion due to pain on use or during flare-ups has been noted only for flexion of the right knee.  In the absence of evidence of limitation of extension to approximately 10 degrees, even considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that criterion for a compensable rating for limitation of extension under Diagnostic Code 5261 has not been met for the time period from March 8, 2014.  

During the June 2010 VA examination, the Veteran reported undergoing right knee arthroscopic surgery in the 1980s.  The medical records regarding this surgery are not available.  The Veteran recalled that the purpose of the surgery was to remove chips in his knee and he recalled discussing degenerative arthritis, rheumatoid arthritis, and a torn meniscus at the time of the surgery.  The March 2014 VA examiner noted that the Veteran had a meniscus condition with symptoms of joint locking, effusion and pain of the right knee and underwent a meniscectomy.  The examination report noted that the Veteran does not have any residual signs and/or symptoms due to meniscectomy.  An August 2014 addendum to the March 2014 VA examination report noted that the Veteran does not have any symptoms of meniscal damage, such as locking or effusion.  The addendum specifically noted that the Veteran did not complain of these symptoms at his examination, and these symptoms were not found on physical examination.  Accordingly, the Board finds that disability ratings are not warranted under either Diagnostic Code 5258 for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, or Diagnostic Code 5259 for symptomatic removed semilunar cartilage.  

Examination reports also show the Veteran had crepitus through the range of motion and varus deformity of 15 to 20 degrees.  Although the Veteran has complained of instability, and using a cane and knee brace, and although McMurray testing was positive during VA treatment in February 2010, the medical findings predominantly do not show instability or subluxation of the right knee.  On VA examination in June 2010, McMurray and drawer signs were negative and no instability was found.  The July 2011 and March 2014 VA examinations showed no episodes of subluxation or instability.  The July 2011 VA examination report shows the Veteran denied having "giving way", instability, or episodes of subluxation for the right knee.  On examination, the right knee had no instability.  The March 2014 VA examination report showed that medial-lateral instability testing was normal and noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In an August 2014 addendum, a VA examiner clarified that the Veteran did not have any recurrent subluxation or lateral instability of the right knee at any point during the course of the appeal.  In the absence of evidence of recurrent subluxation or lateral instability of the right knee, a separate rating under Diagnostic Code 5257 is not warranted.

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his right knee disability under all potentially appropriate diagnostic codes.  Schafrath, supra.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application.  

Finally, the Board notes the Veteran does have scars related to the right knee disability; however, the March 2014 VA examination report shows the scars are not painful or unstable and they do not constitute a total area greater than 6 square inches.  Accordingly, the Board finds that separate ratings are not warranted for the scars under Diagnostic Codes 7800 to 7805.  See generally Esteban v. Brown, 6 Vet. App. 259 (1994),

In sum, a rating higher than 10 percent is not warranted for limitation of flexion for the entire appellate period; a noncompensable rating for limitation of extension is not warranted prior to March 8, 2014; and a compensable rating for limitation of extension is not warranted from March 8, 2014.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected DJD of the right knee due to limitation of flexion is denied.

Entitlement to a separate disability rating for service-connected DJD of the right knee due to limitation of extension prior to March 8, 2014 is denied and entitlement to a compensable rating for service-connected DJD of the right knee due to limitation of extension from March 8, 2014, is denied.


REMAND

The record shows that the Veteran is currently unemployed; however, no opinion was provided as to whether the Veteran's service-connected disabilities affect his employment and there is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment.  Therefore, an examination is necessary.

As the development for the claim for TDIU could have an impact on the outcome of the issue of entitlement to an initial higher rating for service-connected DJD of the right knee on an extraschedular basis, that issue is also considered inextricably intertwined.  Harris, 1 Vet. App. 180.  As such, the Board finds that the issue of entitlement to an initial higher rating for service-connected DJD of the right knee on an extraschedular basis should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice for a TDIU claim.

2.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


